Upon consideration of the petition filed on the 4th of April 2018 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 20th of September 2018."
Upon consideration of the petition filed by Plaintiffs on the 30th of April 2018 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, *286the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 20th of September 2018."